DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Claim 4 states “protecting organs not be”, but should read --protecting organs to not be--.
Claim 7 states “holding his breath”, but should read --holding the patient’s breath--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 recites a device comprising “means for generating the ambient signals which communicate information about the patient’s current respiratory state and/or instructions for action with respect to the patient’s respiration”.  The limitation is being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The device claimed in claim 11 and referenced in the specification on page 3, lines 15-19 was not adequately described. The particular structure or mechanism for presenting the ambient signals to the patient was not described. The mechanism that controls the ambient signals, to enable the described embodiments, was not described. The communication mechanism between the respiration rate monitor and the ambient signal control mechanism was not described. The relationship of the structure or mechanism of the ambient signals to radiotherapy devices known in the art was not described.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 and the specification fail to disclose the structure that generates the ambient signal beyond ambient lights or ambient sound. There is no disclosure of the structure of the ambient light or ambient sound, for example a colored bulb or LED lights mounted on the floor, or speakers mounted in the room. In addition, there is no disclosure of how the ambient signal is tied to respiration monitor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, and a device to accomplish the method, for providing feedback to a patient about the patient’s current respiratory state and instructions for action with respect to the patient’s respiration as part of respiratory gating. The method and device recited are a mental process that encompasses a human performing the steps mentally with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (US7769430B2), in view of Block (US20150320334A1).
Regarding claim 1, Mostafavi discloses a method for providing feedback to a patient (Col 4 line 63 "send prompting signals to the patient prompting device 100", Figure 1, patient prompting device “100", see figure below) with respect to the patient's respiration (Col 5, lines 36-39, "the image/graphics as shown in the screen 101 provides visual signal to control the patient's breathing ( e.g., by instructing the patient 16 to hold breath, to inhale, and/or to exhale).") in radiation therapy (Col 3, line 51-52 "scan to acquire x-ray projection data"), comprising: communicating to the patient, information about the patient's current respiratory state and/or instructions for action with respect to the patient's respiration as part of respiratory gating (Col 5, lines 36-39, "the image/graphics as shown in the screen 101 provides visual signal to control the patient's breathing ( e.g., by instructing the patient 16 to hold breath, to inhale, and/or to exhale).").

    PNG
    media_image1.png
    623
    891
    media_image1.png
    Greyscale

Mostafavi does not disclose the use of ambient signals. Block teaches that it is known to "automatically adjusting the lighting (e.g., ambient lighting)" (Paragraph [0026]) and "The lighting during breath-hold scans can additionally be animated ( e.g., BLINKING) to urge the patient to suppress respiration. Furthermore, the lighting during the breath-hold command phase can be animated (e.g., change of color or blinking frequency) to reflect the remaining time until the start of the data acquisition." (Paragraph [0029]) to provide easily understandable instructions to the patient, in a non-invasive manner, that reduces movement during treatment, improving the outcome of the medical procedure (Paragraphs [0003-0012]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mostafavi, by substituting the patient prompting device with ambient light characteristic changes as taught by Block, since such a modification would provide the predictable results of a radiation therapy method that uses ambient light changes to inform the patient when to hold their breath to improve the outcome of respiration gated radiation therapy.
Regarding claim 2, the combination of the Mostafavi and Block, discloses the invention as claimed, see rejection supra, and Block further discloses the ambient signals are ambient lighting, including ambient color(s) and/or a change in the brightness of ambient lighting (Paragraph [0026] "automatically adjusting the lighting (e.g., ambient lighting)" Paragraph [0029] "The lighting during breath-hold scans can additionally be animated ( e.g., BLINKING) to urge the patient to suppress respiration. Furthermore, the lighting during the breath-hold command phase can be animated (e.g., 
Regarding claim 3, Mostafavi discloses the ambient signals signal an “Inhale” instruction for a remaining duration of inhalation and/or a “Hold your breath” instruction for breath-holding and/or an “Exhale” instruction for exhalation (Col 5, lines 36-39, "the image/graphics as shown in the screen 101 provides visual signal to control the patient's breathing ( e.g., by instructing the patient 16 to hold breath, to inhale, and/or to exhale).").
Regarding claim 5, Mostafavi discloses the ambient signals are based upon a current, automatically detected respiratory state (Col 5, lines 45-50 "The system 10 also includes a position monitoring system 200 for monitoring a position of a portion of the patient 16, and producing a position signal in response thereto. The position signal is transmitted to the processor 54, which causes the image source 104 to generate a visual indicator representing a position of the patient portion.").
Regarding claim 6, Mostafavi discloses the current respiratory state is determined optically by at least one camera system (Col lines 50-55 "In the illustrated embodiments, the position monitoring system 200 includes a marker block 202 placed on the patient 16, and an optical device 204 coupled to the processor 54. The optical device 204 may be a camera or other imaging devices, and is configured to sense an image of the marker block 202" Figure 1, optical device “204”, see figure below).

    PNG
    media_image1.png
    623
    891
    media_image1.png
    Greyscale

Regarding claim 7, Mostafavi discloses the method further comprising continuously monitoring the patient's respiration and based on said monitored respiration, detecting and statistically evaluating the patient's capability of holding his breath (Col 6 lines 48-53 "When the patient's inhale level satisfies a prescribed criteria (e.g., lies between a minimum prescribed inhale level and a maximum prescribed inhale level, represented by lines 350, 352, respectively), the processor 54 then causes the radiation source 20 to activate to deliver a radiation beam..." Col 6 lines 53-56 "Similarly, when the patient's inhale level falls outside the boundaries 350, 352, the processor 54 then causes the radiation source 20 to deactivate").
Regarding claim 8, Mostafavi discloses the method further comprising, by detecting and evaluating an individual, patient-typical respiratory behavior of the patient, determining a duration of breath-holding and/or a number of required repetitions of breath-holding by the patient as a function of irradiation required by the radiation therapy (Col 9, lines 47-53 "The gantry 12 continues to make additional rotation, and the user interface 300 continues to display remaining portions of the bar 306 ( e.g., based on an instantaneous gantry angle read-out), until the patient 16 has caused the entire bar 306 to change color ( or the entire bar 306 to be removed), representing the condition that CT image data at all prescribed gantry rotational angles have been collected.").
Regarding claim 10, Mostafavi discloses the method further comprising finely adjusting the duration of breath-holding and/or the number of required repetitions of breath-holding during the radiation therapy (Col 7, lines 38-48 "the gantry 12 rotates (e.g., in an opposite direction from that of the last rotation), and additional CT image data are collected at gantry angles that correspond to the patient's inhale level satisfying the prescribed criteria. As shown in FIG. 2C, during the third gantry rotation, with the aid of the patient prompting device 100, the patient 16 attempts to cause additional CT image data be collected by trying to match his/her breathing with the portions 378a-378c. As a 
Regarding claim 11, the combination of the Mostafavi and Block, discloses the invention as claimed, see rejection supra, Mostafavi further discloses “a system for prompting a patient includes means for informing a patient a relationship between a result of an activity being performed by the patient, and a first target result to be achieved by the activity.” (Col 2, lines 48-52). 
Regarding claim 13, Mostafavi discloses the current respiratory state is determined mechanically by at least one strain gage (Col 6, lines 20-23 "It should be noted that other types of patient position monitoring system can also be used. For example, in alternative embodiments, instead of using an optical system, another device, such as a… strain-gauge,…").

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (US7769430B2) and Block (US20150320334A1) as applied to claim 1 above, and further in view of Stahl (US20130070898A1).
Regarding claim 4, the combination of Mostafavi and Block, does not disclose a safety range of respiration for protecting organs not be irradiated by the radiation therapy is determined by computer tomography. This is method is well-known in the art as way to reduce damage to surrounding tissue not intended for radiation therapy and Stahl teaches “radiotherapy treatment plans for delivering radiation to a patient are intended to maximize radiation delivered to a target area while minimizing the radiation delivered to surrounding healthy tissue” (Paragraph [0006]) and “radiotherapy planning for radiation treatment including moving components of the radiotherapy system components ( e.g., a gantry, a support table or couch, etc.) and the moving target includes gate acquisition computed tomography (CT) imaging to monitor the motion of the breathing of a patient that is to receive rotational radiation treatment." (Paragraph [0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mostafavi 
Regarding claim 12, the combination of Mostafavi and Block, does not disclose the ambient signals are ambient sound, including tone sequence(s) and/or a change in volume of the ambient sound. Stahl teaches that it is known that “the visual cues of the display may be augmented by or replaced by ambient light changes wherein the ambient lighting of a radiotherapy treatment room changes to convey the treatment opportunity countdown feature disclosed herein. Likewise, an audible signal may be presented (i.e., broadcast) through speakers in the radiotherapy treatment room.” as set forth in Paragraph [0081] to provide the same intended effects of the ambient light changes, but utilizing ambient sound, especially in the case of a patient who is sight impaired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mostafavi and Block, to use  ambient sound in combination with or as a substitute for ambient light as an ambient signal to a patient as taught by Stahl, since such a modification would provide the predictable results of the method disclosed by the combination of Mostafavi and Block with an additional ambient signal option for patients that cannot perceive the ambient light or for situations where the ambient light is not conducive to the therapy.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mostafavi (US7769430B2) and Block (US20150320334A1) and further in view of Hernandez-Guerra (US6118847A).
Regarding claim 9, the combination of Mostafavi and Block, does not disclose the method wherein existing statistics and/or general patient statistics dependent upon age and/or gender are used to determine the patient's duration of breath-holding and/or the number of required repetitions of 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/M.D.H./
Examiner, Art Unit 3791